DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-28 are currently pending.
Priority:  This application is a 371 of PCT/US2018/049515 (09/05/2018)
PCT/US2018/049515 has PRO 62/674,406 (05/21/2018)
PCT/US2018/049515 has PRO 62/554,049 (09/05/2017).
IDS:  The IDS dated 9/29/20 was considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuorinsky (Medical aspects of Chemical Warfare, (2008) 846 pages).
Tuorinsky teaches “neuroprotection” as an intervention “following the diagnosis of nerve agent exposure or before the acute toxic syndrome of exposure has been adequately treated”, “nerve-agent–induced seizures and secondary neuronal injury resulting from stroke”, “immediate aspect of stroke-related neuronal injury is necrosis” (p. 226), “dantrolene (40 mg/kg, IP) plus diazepam (20 mg/kg, IM ) reduced piriform cortical necrosis by 15.6%”, “a significant reduction in neuronal injury in all hippocampal subregions” (p. 228).   Thus, claims 1-4, 6 are anticipated.  Tuorinsky also teaches “nerve agents also cause seizures and associated convulsions … . If left untreated, seizures rapidly progress to status epilepticus (SE) and cause irreversible seizurerelated brain damage (SRBD)” (p. 223) which anticipates claim 5.  
.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tuorinsky (Medical aspects of Chemical Warfare, (2008) 846 pages).
Tuorinsky teaches as detailed in the 35 USC 102 rejection of claims 1-10 supra and is incorporated herein.  Tuorinsky also renders the claims obvious as one of ordinary skill in the art would consider utilizing known available treatment options in protecting or treating a patient exposed to known nerve agents identified by the prior art.  
Regarding claim 11, Tuorinsky teaches that VX is a known nerve agent (p. 47, 134, 165, etc.) that also operates as a cholinesterase inhibitor (p. 158) such that one of ordinary skill in the art would consider utilizing dantrolene as a therapeutic and arrive at the claimed invention.  Due 
Regarding claim 14 and 16 dosing, Tuorinsky teaches “dantrolene (40 mg/kg, IP) plus diazepam (20 mg/kg, IM ) reduced piriform cortical necrosis by 15.6%”, “dantrolene (10 mg/kg, IP) was administered either 30 or 140 minutes after the onset of SE” (p. 228) which one of ordinary skill in the art would consider in optimizing dosage which is routine in the art and arrive at the claimed invention.  Regarding claim 15’s timing, Tuorinsky teaches “dantrolene (10 mg/kg, IP) was administered either 30 or 140 minutes after the onset of SE” (p. 228) which one of ordinary skill in the art would consider in optimizing administration time which is routine in the art and arrive at the claimed invention.  
Regarding claims 17 and 20, Tuorinsky teaches “dantrolene (40 mg/kg, IP) plus diazepam (20 mg/kg, IM ) reduced piriform cortical necrosis by 15.6%” (p. 228) which one of ordinary skill in the art would consider using the combination of diazepam (a benzodiazepine) and arrive at the claimed invention.  
Regarding claims 18 and 19 further having a combination of either HI-6 or atropine methyl nitrate, Tuorinsky teaches “an adjunct to HI-6 pretreatment and AMN [atropine methyl nitrate] posttreatment, WILD 20 (2.5 mg/kg, intraperitoneal injection [IP]) reduced volumetric temporal lobe necrosis by 75.2%” (p. 227).  One of ordinary skill in the art would consider using the dantrolene in place of WILD 20 in combination and arrive at the claimed invention as such combination therapies are well known and Tuorinsky described success with other combinations.  
Regarding claim 21, as detailed in the rejection of claim 20, Tuorinsky teaches benzodiazepine treatment as well as investigating “FDA approval for midazolam against nerve-agent–induced seizures” due to “Midazolam’s action is onset faster and lasts longer than that of 
	Regarding claim 22, as detailed in the rejection of claim 18, Tuorinsky teaches HI-6 pretreatment and one of ordinary skill in the art would consider using the same combination and arrive at the claimed invention.
Regarding claims 23-25 limiting the order of administration of the agents, Tuorinsky teaches “HI-6 pretreatment and AMN [atropine methyl nitrate] posttreatment” (p. 227) as well as detailed mechanisms regarding the operation of the treatments such that one of ordinary skill in the art would consider optimizing the order of administering dantrolene relative to other therapies in combination and arrive at the claimed invention because Tuorinsky described success with other combinations.  
	Regarding claim 26 limiting the route of administration, Tuorinsky teaches “Although some neuroprotection is produced by diazepam alone (20 mg/kg, intramuscular injection [IM], 40 min after seizure onset), this protection is significantly augmented in the dorsal and lateral cortices of rats by coadministration of dantrolene (10 mg/kg, intravenous [IV])” (p. 227) which one of ordinary skill in the art would consider and arrive at the claimed invention.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tuorinsky (Medical aspects of Chemical Warfare, (2008) 846 pages) in view of Troyer et al. (US20130071394) and Anderson et al. (US20040242646).
Tuorinsky teaches as detailed in the 35 USC 103 rejection of claims 1-26, 28 supra and is incorporated herein.  These claims are also rendered obvious over Tuorinsky in view of Troyer and Anderson as one of ordinary skill in the art would consider utilizing known available treatment options in protecting or treating a patient exposed to known nerve agents identified by the prior art.  


Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639